Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS Document Title Page Number The Report of Independent Registered Public Accounting Firm Page 2 The audited balance sheet of LiveWire MC2, LLC as of December 31, 2010 and 2009 and the related statements of operations, of stockholders' equity and of cash flows for the years then ended, and notes to financial statements Pages 3-13 The unaudited balance sheet of LiveWire MC2, LLC as of the periods ending March 31, 2011 and 2010 and the relatedstatementsof operations, of stockholders' equity and of cash flows for the periods then ended, and notes to financial statements Pages 14-22 The unaudited balance sheet of LiveWire MC2, LLC as of the periodsending June 30, 2011 and 2010 and the relatedstatements of operations, of stockholders' equity and of cash flows for the periods then ended, and notes to financial statements Pages 23-31 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Shareholders LiveWire MC2, LLC Anaheim, California I have audited the accompanying balance sheet of LiveWire MC2, LLC (the “Company”) as of December 31, 2010 and 2009 and the related statements of operations for the three months and years then ended, of members’ capital (deficit) and of cash flows for the years ended December 31, 2010 and 2009 These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, based on my audit, the financial statements referred to above present fairly, in all material respects, the financial position of LiveWire MC2, LLC as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended, and its operations for the three months ended December 31, 2010 and 2009 in conformity with United States generally accepted accounting principles. The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company as at December 31, 2010 had not established an ongoing source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern.These factors raise substantial doubt concerning the Company’s ability to continue as a going concern.Its ability to continue as a going concern is dependent on the successful stimulation of sales in order to fund operating losses and become profitable.If the Company is unable to make it profitable, the Company could be forced to cease development of operations.Management cannot provide any assurances that the Company will be successful in its operation.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company has determined that it is not required to have, nor was I engaged to perform, an audit of the effectiveness of its documented internal controls over financial reporting. /s/ John Kinross-Kennedy Certified Public Accountant Irvine, California June 9, 2011 2 LiveWire MC2, LLC Balance Sheet Assets December 31, Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Total Current Assets Fixed Assets Automobiles - Accumulated Depreciation - Total Fixed Assets - Total Assets $ $ Liabilities and Members' Capital Liabilities Curent Liabilities Accounts Payable $ $ Officers Loans Total Liabilities Members' Capital (Deficit) Members' Contributions Accumularted Deficit ) ) Members' Capital (Deficit) ) ) Total Liabilities and Members' Capital (Deficit) $ $ See notes to financial statements. 3 LiveWire MC2, LLC Statement of Operations For the three months ended For the year ended December 31, December 31, Sales $ Cost of goods sold Gross Profit ) Selling Costs General and Administrative Costs Total Expenses Net Income before other income and expenses ) Other Income & Expenses Interest Expense $ ) $ ) $ ) $ ) Net Income ) See Notes to financial statements 4 LiveWire MC2, LLC Statement of Changes in Stockholders' Equity Members' Accumulated Members' Contributions Deficit Equity Balances at January 1, 2009 $ $ ) $ ) Net loss, year ended December 31, 2009 ) ) Balances at December 31, 2009 $ $ ) $ ) Members' contributions in 2010 Net loss, year ended December 31, 2010 ) ) Balances at December 31, 2010 $ $ ) $ ) See notes to financial statements. 5 Live Wire MC2, LLC Statement of Cash Flows Years ended December31, Cash Flows From Operating Activities: Net Income (Loss) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation - Change in operating assets and liabilities: Accounts Receivable ) Accounts Payable ) Net Cash (Used by) Operating Activities ) ) Cash Flows From Investing Activities Fixed Assets ) - Cash Flows From Financing Activities Members' Contributions - Proceeds of loan from officers ) Net Cash provided by Financing Activities Net Increase in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Cash Paid For:Interest $ $ Income Taxes $
